DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-7 and 9-22 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...a camera positioned to receive emissions from the detector arrangement; and a hardware processor and a memory having a program communicatively connected to the hardware processor, the hardware processor being communicatively connected to the camera, the hardware processor providing operations including: directly accessing 2D momentum in a plane of polarization; and outputting an absolute carrier-envelope phase (CEP) of the ultrashort optical pulses.”
Claim 7 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...wherein the elliptically polarized strong electric field forms a polarization ellipse with a minor axis and a major axis, the method comprising at least one of the following two intermediate steps: determining a deflection angle between a measured minimum yield angle and the minor axis of the polarization ellipse for each of the ultrashort laser pulses; and determining the deflection angle between a measured maximum yield angle and the major axis of the polarization ellipse for each of the ultrashort laser pulses.”
Claim 11 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...a beam splitter positioned to receive the laser beam, from which emanates a first beam
and a second beam…a detector arrangement including a beam block and a microchannel plate (MCP) imaging detector, wherein the first beam is directed to the detector arrangement; and a second characterization system that characterizes the second beam using an f-to-2f system.”
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...a detector arrangement including a beam block and a microchannel plate (MCP) imaging detector, wherein the laser beam is directed to the detector arrangement; wherein the focusing optics further include a concave mirror which directs the laser beam to a quarter waveplate (QWP), which thereby passes to a velocity map imaging (VMI) chamber.”
Claim 22 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...determining the absolute CEP of each of the ultrashort laser pulses with an angular streaking technique”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828